Citation Nr: 0616297	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a lumbar spine disability.

2.  Entitlement to service connection for a sleep disability, 
to include as secondary to service-connected hiatal hernia 
with gastroesophageal reflux (GERD).

3.  Entitlement to an increased rating for service-connected 
hiatal hernia with GERD, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1984 to October 1984.

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a lumbar spine disability, this matter 
comes before the Board of Veterans Appeals (Board) on appeal 
from a March 2004 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2004, a statement of the 
case was issued in January 2005 and a substantive appeal was 
received in February 2005.

As to the issue of entitlement to an increased rating for 
hiatal hernia with GERD, this matter was previously before 
the Board and was remanded in August 2004.

As to the issue of entitlement to service connection for a 
sleep disability, to include as secondary to service-
connected hiatal hernia with GERD, this matter comes before 
the Board on appeal from a March 2004 rating decision by a RO 
of the VA.  A notice of disagreement was received in April 
2004, a statement of the case was issued in January 2005 and 
a substantive appeal was received in February 2005.

The veteran testified at a Board hearing at the RO in July 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As to the claim of entitlement to an increased rating for 
service-connected hiatal hernia with GERD, the Board notes 
that this issue was remanded by the Board in August 2004 to 
afford the veteran a VA examination to assess the extent and 
severity of his hiatal hernia with GERD.  The remand 
instructions explicitly directed the RO to review the 
expanded record subsequent to the VA examination and 
determine if an increased rating for hiatal hernia with GERD 
was warranted and to furnish the veteran a supplemental 
statement of the case and afford the veteran an opportunity 
to respond.  It does not appear from the claims file that 
such a review with issuance of a supplemental statement of 
the case was accomplished.  

With regard to the issue of entitlement to service connection 
for a sleep disability, the veteran has consistently reported 
difficulty sleeping as a result of his service-connected 
hiatal hernia with GERD.  The Board believes that a VA 
examination is necessary to determine if the veteran actually 
suffers from as sleep disability and, if so, if it is 
etiologically related to his service-connected hiatal hernia 
with GERD.

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a lumbar spine disability, it is 
unclear if the veteran has been furnished notice sufficient 
to satisfy the requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations set forth 
certain notice and assistance provisions.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  See Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In view of the need to return the case to the RO 
for the reasons outlined above, the Board believes is 
appropriate to also direct that action be taken to remedy any 
inadequacy of notice under the holding in Dingess.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be furnished an 
appropriate VCAA notice letter in 
connection with the request to reopen the 
claim of service connection for lumbar 
spine disability.  The RO should also 
issue such notice with regard to all 
issues so as to ensure full notice under 
the holding of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the relationship, if any, 
between the veteran's claimed sleep 
disability and his service-connected 
hiatal hernia with GERD.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  With 
regard to any current sleep disability 
identified, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such current sleep 
disability is causally related to the 
veteran's active duty service, or is 
proximately due to, or has been 
aggravated by, the service-connected 
hiatal hernia with GERD.    

3.  After completion of the above, the RO 
should review the expanded record (as to 
all issues) and determine if the benefits 
sought can be granted.  The veteran 
should be furnished an appropriate 
supplemental statement of the case 
addressing all three issues. After he is 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




